      Case 2:15-cv-00463-RCL-SMD Document 241-71 Filed 01/21/20 Page 1 of 1
State of Alabama
                                                                                                                              Booking Number
Unified Judicial System
                                                 ORDER OF RELEASE FROM JAIL                                     2013 -6648
Form C.42                 Rev. 6/88


   IN THE                      MUNICIPALITY                                 COURT OF        MONTGOMERY                              ,   ALABAMA
                               (Circuit, District, or Municipal)                           (Name of Municipality or County)
  El STATE OF ALABAMA
  ®MUNICIPALITY OF CITY OF MONTGOMERY                                 v.        ANGELA M MCCULLOUGH

   TO THE JAILER WITH CUSTODY OF THE DEFENDANT:

   You are hereby ordered to release from custody the above -named defendant.

   Reason(s) for Release          DEFENDANT SERVED 4 DAYS MANDATORY; DEFENDANT GIVEN
                                  CREDIT FOR 17 DAYS; BALANCE OF $1350.00 PAID IN FULL.




                                                             1/4.5}0.4v,JAAALe;,,
     Date: 07/22/2013 @ 2032                                                                          By: TIFFANY FRANKLIN
                                                                           Judge/Clerk



          COURT RECORD (Original)                                      JAILER (Copy)                     DEFENDANT (Copy)




                                                                                                                                i       DEFENDANT'S


                                                                                                                                          HN
                                                                                                                                1




                                                                   City SJM Ex. 71                                        COURT 009340
